June 05, 2009


Ms. Bethany Schendel Lucking
Legal Aid of NorthWest Texas
703 Scott Ave.
Wichita Falls, TX 76301
Mr. Stephen Bjordammen
710 Lamar, Suite 440
Wichita Falls, TX 76301

RE:   Case Number:  08-0157
      Court of Appeals Number:  02-07-00215-CV
      Trial Court Number:  CCL-412-03-E

Style:      IN THE INTEREST OF E.A. AND D.A., CHILDREN

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Ms. Lori Bohannon  |